UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 Item 1. Schedule of Investments. Templeton Global Opportunities Trust Statement of Investments, March 31, 2016 (unaudited) Industry Shares Value Common Stocks 99.0% Australia 0.6% Origin Energy Ltd. Oil, Gas & Consumable Fuels 641,336 $ 2,502,979 Belgium 0.4% UCB SA Pharmaceuticals 23,690 1,813,136 Brazil 0.5% a Petroleo Brasileiro SA, ADR Oil, Gas & Consumable Fuels 355,805 2,077,901 Canada 0.6% Suncor Energy Inc. Oil, Gas & Consumable Fuels 81,465 2,270,012 China 10.0% China Life Insurance Co. Ltd., H Insurance 1,089,000 2,686,930 China Mobile Ltd. Wireless Telecommunication Services 338,400 3,769,040 China Telecom Corp. Ltd., H Diversified Telecommunication Services 10,831,610 5,724,842 CNOOC Ltd. Oil, Gas & Consumable Fuels 3,711,000 4,386,791 Digital China Holdings Ltd. Electronic Equipment, Instruments & Components 3,227,000 4,318,003 GCL-Poly Energy Holdings Ltd. Semiconductors & Semiconductor Equipment 15,435,000 2,546,849 Greatview Aseptic Packaging Co. Ltd. Containers & Packaging 5,373,000 2,569,670 Hilong Holding Ltd. Energy Equipment & Services 9,344,000 1,144,308 Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services 2,572,300 5,106,566 Sinopharm Group Co. Health Care Providers & Services 1,053,600 4,733,312 Universal Health International Group Holding Ltd. Health Care Providers & Services 6,110,000 669,494 Weichai Power Co. Ltd., H Machinery 2,891,000 3,223,672 40,879,477 France 8.3% AXA SA Insurance 158,184 3,725,295 BNP Paribas SA Banks 84,463 4,252,273 Cie Generale des Etablissements Michelin, B Auto Components 48,402 4,954,565 Compagnie de Saint-Gobain Building Products 99,268 4,376,173 Credit Agricole SA Banks 429,572 4,653,925 Sanofi Pharmaceuticals 59,844 4,826,801 Technip SA Energy Equipment & Services 53,890 2,987,886 Total SA, B Oil, Gas & Consumable Fuels 93,913 4,282,273 34,059,191 Germany 3.7% a Commerzbank AG Banks 221,260 1,924,380 a Deutsche Lufthansa AG Airlines 236,650 3,826,356 HeidelbergCement AG Construction Materials 36,280 3,107,502 Merck KGaA Pharmaceuticals 46,470 3,877,694 Siemens AG, ADR Industrial Conglomerates 23,462 2,482,280 15,218,212 Hong Kong 1.8% Kingboard Chemical Holdings Ltd. Electronic Equipment, Instruments & Components 2,030,000 3,485,675 NewOcean Energy Holdings Ltd. Oil, Gas & Consumable Fuels 10,728,200 3,872,322 7,357,997 India 3.5% Biocon Ltd. Biotechnology 549,420 4,008,183 Hero Motocorp Ltd. Automobiles 80,140 3,563,028 Oberoi Realty Ltd. Real Estate Management & Development 827,381 3,015,810 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Opportunities Trust Statement of Investments, March 31, 2016 (unaudited) (continued) Torrent Pharmaceuticals Ltd. Pharmaceuticals Indonesia 0.7% Gudang Garam Tbk PT Tobacco Ireland 1.1% CRH PLC Construction Materials Israel 1.9% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 1.7% Eni SpA Oil, Gas & Consumable Fuels UniCredit SpA Banks Japan 3.6% Keihin Corp. Auto Components Nissan Motor Co. Ltd. Automobiles SoftBank Group Corp. Wireless Telecommunication Services Sompo Japan Nipponkoa Holdings Inc. Insurance Unipres Corp. Auto Components Netherlands 3.5% Aegon NV Insurance Akzo Nobel NV Chemicals ING Groep NV, IDR Banks NN Group NV Insurance South Korea 7.9% Hana Financial Group Inc. Banks Hyundai Mobis Co. Ltd. Auto Components KB Financial Group Inc. Banks POSCO Metals & Mining Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Spain 1.1% Tecnicas Reunidas SA Energy Equipment & Services Telefonica SA Diversified Telecommunication Services Switzerland 3.2% Credit Suisse Group AG Capital Markets Roche Holding AG Pharmaceuticals Swiss Re AG Insurance Taiwan 0.8% Quanta Computer Inc. Technology Hardware, Storage & Peripherals Thailand 0.5% Bangkok Bank PCL, fgn. Banks Turkey 0.9% Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services United Kingdom 11.8% Aviva PLC Insurance BAE Systems PLC Aerospace & Defense Barclays PLC Banks Templeton Global Opportunities Trust Statement of Investments, March 31, 2016 (unaudited) (continued) BP PLC Oil, Gas & Consumable Fuels GlaxoSmithKline PLC Pharmaceuticals HSBC Holdings PLC Banks Kingfisher PLC Specialty Retail Lloyds Banking Group PLC Banks Marks & Spencer Group PLC Multiline Retail Petrofac Ltd. Energy Equipment & Services Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels a Serco Group PLC Commercial Services & Supplies a Tesco PLC Food & Staples Retailing Vodafone Group PLC Wireless Telecommunication Services United States 30.9% Allegheny Technologies Inc. Metals & Mining a Allergan PLC Pharmaceuticals a Alphabet Inc., A Internet Software & Services American International Group Inc. Insurance Amgen Inc. Biotechnology Apache Corp. Oil, Gas & Consumable Fuels Applied Materials Inc. Semiconductors & Semiconductor Equipment Baker Hughes Inc. Energy Equipment & Services Capital One Financial Corp. Consumer Finance Chesapeake Energy Corp. Oil, Gas & Consumable Fuels Chevron Corp. Oil, Gas & Consumable Fuels Cisco Systems Inc. Communications Equipment Citigroup Inc. Banks Comcast Corp., A Media CVS Health Corp. Food & Staples Retailing General Motors Co. Automobiles Gilead Sciences Inc. Biotechnology Halliburton Co. Energy Equipment & Services Hewlett Packard Enterprise Co. Technology Hardware, Storage & Peripherals HP Inc. Technology Hardware, Storage & Peripherals JPMorgan Chase & Co. Banks Macy's Inc. Multiline Retail Medtronic PLC Health Care Equipment & Supplies Microsoft Corp. Software Morgan Stanley Capital Markets a Navistar International Corp. Machinery Noble Corp. PLC Energy Equipment & Services Oracle Corp. Software Pfizer Inc. Pharmaceuticals Rockwell Collins Inc. Aerospace & Defense SunTrust Banks Inc. Banks Twenty-First Century Fox Inc., A Media Total Common Stocks (Cost $386,993,153) Principal Amount Short Term Investments 0.6% U.S. Government and Agency Securities 0.6% United States 0.6% b Farmer Mac Discount Note, 4/01/16 $ b FHLMC, 4/01/16 Templeton Global Opportunities Trust Statement of Investments, March 31, 2016 (unaudited) (continued) Total U.S. Government and Agency Securities (Cost $2,299,989) Total Investments (Cost $389,293,142) 99.6% Other Assets, less Liabilities 0.4% Net Assets 100.0% $ a Non-income producing. b The security is traded on a discount basis with no stated coupon rate. At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy $ 4/01/16 $ $ - Euro GSCO Sell 4/01/16 - ) Euro GSCO Sell 4/18/16 - ) Euro GSCO Sell 7/05/16 - ) Total Forward Exchange Contracts ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty GSCO - Goldman Sachs Group, Inc. Selected Portfolio ADR - American Depositary Receipt FHLMC - Federal Home Loan Mortgage Corp. IDR - International Depositary Receipt Templeton Global Opportunities Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Opportunities Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At March 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 392,955,226 Unrealized appreciation $ 90,495,608 Unrealized depreciation (75,955,347 ) Net unrealized appreciation (depreciation) $ 14,540,261 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2016, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level3 Total Assets: Investments in Securities Equity Investments a $ 405,195,487 $ - $ - $ 405,195,487 Short Term Investments - 2,300,000 - 2,300,000 Total Investments in Securities $ 405,195,487 $ 2,300,000 $ - $ 407,495,487 Other Financial Instruments Forw ard Exchange Contracts $ - $ 56,621 $ - $ 56,621 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 1,115,930 $ - $ 1,115,930 a For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief
